DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed September 8, 2021, claim 61 has been amended and new claim 81 has been added.  Claims 1-60 were previously canceled.  Claims 67-71 and 80 were previously withdrawn.  Claims 61-66, 72-79 and 81 are currently presented for examination.
Response to Arguments
Applicant’s arguments filed September 8, 2021, with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-66, 72-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Meshkin WO 2016/176474 A1 in view of Blum U.S. Publication No. 2016/0012180 A1.
	Claims 61-66, 72-79 and 81 of the instant application claim a method of treating a patient with opioid addiction comprising:
(a) determining the patient's genetic phenotype for one or more pharmacodynamic genes and one or more cytochrome P450 (CYP) genes, using a genotyping assay on a patient sample;

(c) determining if the patient has a high, intermediate or low risk of non-
completion of opioid agonist replacement therapy based on the subject's composite
genetic risk score, and
(d) if the patient has a high or intermediate risk for non-completion of opioid
agonist replacement therapy, then administering an initial dose of buprenorphine that is
higher than a starting dose determined according to clinical guidelines or administering
methadone to said patient, and if the patient does not have a high or intermediate risk
for non-completion of opioid agonist replacement therapy, then administering an initial
dose of buprenorphine at starting dose determined according to clinical guidelines,
wherein a risk of dropout for a patient with high or intermediate risk of non-completion is
lower following the administration of a higher initial dose of buprenorphine or the
administration of methadone, than if buprenorphine were administered at a starting
dose according to clinical guidelines.  The claims are being examined as they read on COMT as a species of one or more pharmacodynamic genes and CYP2B6 as a species of one or more cytochrome P450 (CYP) genes.
	Meshkin teaches that genetic polymorphisms can play a role in determining differences in an individual's response to a species of drug, a drug dosage or a therapy including one drug or a combination of drugs [0005]. Pharmacogenetics and pharmacogenomics are multidisciplinary research efforts to study the relationships among genotypes, gene expression profiles, and phenotypes, as often expressed through the variability between individuals in response to the drugs taken [0005].  
	Meshkin teaches that a patient's genotype information is often utilized to help a prescriber decide between medications based on information associated with a patient's genetic profile (i.e., genotype information) and there is a desire to utilize a patient's genotype information in determining the patient's predisposition to medically assisted treatment, such as with methadone or buprenorphine regarding opioid maintenance or 
	Meshkin teaches a method of determining the patient's genetic phenotype for one or more pharmacodynamic genes using a genotyping assay on a patient sample;
generating a composite genetic risk score for the patient from the genetic phenotype;
and determining if the patient has a high, intermediate or low risk of non-
completion of opioid agonist replacement therapy based on the subject's composite
genetic risk score [0012].  Meshkin teaches that the present invention is useful for preparing and/or utilizing prognostic information about a patient wherein the prognostic information may be utilized to determine an appropriate therapy for the patient based on their genotype and phenotype information to identify their genetic predisposition to a medically assisted treatment response regarding opioid maintenance or withdrawal  [0026]. The genetic predisposition may be associated with the selection of a medically 
	Meshkin teaches that the biological basis for an outcome in a specific patient following a treatment with an opioid maintenance or withdrawal response medication, such as methadone or buprenorphine, is subject to, inter alia, the patient's genetic predisposition to the medication [0055]. It has been determined that select polymorphisms of a patient, including single nucleotide permutations, haplotypes and phenotypes may be utilized to generate such genotype information. The genotype information may be utilized to generate prognostic information. The prognostic information may be utilized in determining treatment options for the patient. The prognostic information is then based on the patient's genetic predisposition to treatment with an opioid maintenance or withdrawal medication. The prognostic information may also be utilized in determining an expected outcome of a treatment of an individual, such as a treatment with the medication [0055].
	Meshkin teaches that when a genetic marker such as a polymorphism is used as a basis for determining a treatment for a patient, as described therein, the genetic marker may be measured before or during treatment [0056]. The prognostic information obtained may be used by a clinician in assessing any of the following: (a) a probable or likely suitability of an individual to initially receive opioid maintenance or withdrawal medication treatment(s); (b) a probable or likely unsuitability of an individual to initially receive opioid maintenance or withdrawal medication treatment(s); (c) a responsiveness of an individual to opioid maintenance or withdrawal medication treatment; (d) a 
	Meshkin teaches that the DNA polymorphisms have been identified that may be utilized according to the principles of the invention include SNPs and haplotypes associated with genetic markers in several genes [0060]. The genes include the respective genes encoding Opioid Receptor, Delta 1 (OPRD1), Opioid Receptor, Mu 1 (OPRM1), Ankyrin repeat and kinase domain containing 1 (ANKK1) of the Dopamine Receptor D2 (DRD2), Methylene tetrahydrofolate reductase (MTHFR), Solute Carrier Family 6 (Neurotransmitter Transporter), Member 3 (SLC6A3), ATP-binding cassette sub-family B member 1 (ABCB1), Human Kappa Opioid Receptor (OPRK1), UDP glucuronosyltransferase family 2 member B7 (UGT2B7), cytochrome P450 family 3 subfamily A member 4 (CYP3A4), cytochrome P450 family 2 subfamily B member 19 (CYP2C19) and cytochrome P450 family 2 subfamily B member 6 (CYP2B6) [0060].
	Meshkin specifically teaches that although buprenorphine/naloxone are effective treatments for opioid dependence, their efficacy can vary significantly among patients. 
	Thus, Meshkin teaches determining the patient's genetic phenotype for one or more pharmacodynamic genes and one or more cytochrome P450 (CYP) genes, using a genotyping assay on a patient sample; generating a composite genetic risk score for the patient from the genetic phenotype; determining if the patient has a high, intermediate or low risk of non-completion of opioid agonist replacement therapy based on the subject's composite genetic risk score, and if the patient has a high or intermediate risk for non-completion of opioid agonist replacement therapy, then administering a higher dose of buprenorphine, and if the patient does not have a high or intermediate risk for non-completion of opioid agonist replacement therapy, then administering a normal dose of buprenorphine.

	Blum teaches methods of classifying patients at genetic risk for drug/alcohol seeking behavior prior to or upon entry to residential and or non-residential chemical dependency and pain programs which incorporates the utilization of an allelic analysis which is an analysis used to determine the presence of particular alleles in the tested subject [0012].  Blum teaches that there are at least eleven risk alleles associated with ten candidate genes and to determine the risk severity, the percentage of prevalence of the risk alleles was determined using allelic analysis and a severity score based on percentage of these alleles [0012].  The genetic polymorphisms include DRD1, DRD2, DRD3, DRD4, DAT1, HTTLPR, MAOA, COMT, OPRM1 and GABRB3 [0012].  Blum teaches that these reward genes have been extensively studied and include COMT (rs4680), OPRM1 (rs1799971) ([0042] Table 3).  Blum teaches that a genetic risk score should be determined wherein significance is determined wherein p is at most 0.05 [0027].  Blum teaches that the most common treatment for opioid dependence is substitution therapy with another opioid such as methadone [0087].  Blum teaches that program retention rates are low due in part to non-optimal dosing resulting in withdrawal symptoms and further heroin craving and use [0087].  Blum teaches that utilization of the genetic addictive risk analysis test in clinical practice should reduce erroneous prediction of relapse chance, lead to appropriate therapeutic targets based on known gene polymorphisms and medication dosing, improve drug selection and evaluation, and improve outcomes based on medical necessity [0100].    
	Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of 
	With respect to instant claim 76, a p-value of less than or equal to 0.05 is rendered obvious since a p value of less than or equal to 0.05 indicates that the measured amounts are statistically significant which is strong evidence that the data collected is valid (see Blum [0027]).  Furthermore, an odds ratio as claimed in claim 76 is also rendered obvious since an odds ratio is another statistical measurement which indicates that the odds or risk of what is measured is high when the number is 1.5 or higher and lower when the number is under 1.5.  Claim 81 is rendered obvious since Meshkin teaches that when a genetic marker such as a polymorphism is used as a basis for determining a treatment for a patient, the genetic marker may be measured before treatment [0056].
	Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1-60 are canceled.  Clams 61-66, 72-79 and 81 are rejected.  Claims 67-71 and 80 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM